NO. 07-10-00134-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                    JUNE 14, 2010


               IN THE MATTER OF THE MARRIAGE OF DAVID MICHAEL
                     LITTLE AND CHARLENE MCDOWELL LITTLE


               FROM THE 85TH DISTRICT COURT OF BRAZOS COUNTY;

              NO. 07-002205-CVD-85; HONORABLE J. D. LANGLEY, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

                             ABATEMENT AND REMAND

      Appellant Charlene McDowell Little appeals from the final judgment of the trial

court. The clerk’s record was filed on April 5, 2010. The reporter’s record was due on

April 8, 2010. Neither the reporter’s record nor an extension motion was filed. By letter

of April 28, we directed the court reporter “to advise the Court of the status of the

reporter’s record on or before Monday, May 10, 2010.” Despite this letter and efforts by

appellant’s counsel,1 we have received no response from the deputy reporter who took

the record.


      1
          The record was not taken by the trial court’s official reporter.    Appellant’s
counsel has informed us he twice has attempted to contact, by telephone, the deputy
reporter who took the record and has mailed her two requests to prepare the record.
He advises us he has received no response. 
       It is the duty of the trial court to ensure that its reporter’s work is timely

accomplished by setting work priorities. Tex. R. App. P. 13.3. Accordingly, we abate

this appeal and remand the cause to the 85th District Court of Brazos County (the trial

court) for further proceedings. On remand, the trial court shall immediately cause notice

of a hearing to be given and thereafter conduct a hearing to determine:


       (1) The reason for the lack of response from the reporter who took the record;
           and,

       (2) When the reporter’s record can reasonably be transcribed into written form
           and filed in a manner that does not further delay the prosecution of this
           appeal or have the practical effect of depriving appellant of her right to
           appeal.

       The trial court shall cause the hearing to be transcribed.       Also, it shall:   (1)

execute findings of fact and conclusions of law addressing the foregoing issues; (2)

cause to be developed a supplemental clerk’s record containing its findings of fact and

conclusions of law and all orders it may issue as a result of its hearing in the matter; and

(3) cause to be developed a reporter’s record transcribing the evidence and arguments

presented at the aforementioned hearing. Additionally, the trial court shall then file the

supplemental clerk’s and reporter’s records transcribing the hearing with the clerk of this

court on or before July 14, 2010.

          It is so ordered.


                                                 Per Curiam




                                             2